Citation Nr: 1635435	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  05-08 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) (exclusive of the period from April 30, 2008 to November 30, 2008 when a temporary total rating was assigned for a period of hospitalization).

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) prior to June 20, 2011.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1969 until February 1972. He died on October [redacted], 2011, with his perfected claim pending on appeal. The appellant claims as the surviving spouse. 

For claimants who died on or after October 10, 2008, as in the instant case, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion. The RO granted the Appellant's request for substitution pursuant to 38 U.S.C.A. § 5121A.  Accordingly, the Board will address the merits of these claims with the Appellant as the substituted party.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by RO. The Board remanded these issues in September 2011 for additional development. The Veteran died before the development was completed. Accordingly, the claims will be evaluated based on the evidence of record for the entire appeal period. 

The Veteran is in receipt of a 100 percent scheduler evaluation for metastatic lung cancer, effective June 20, 2011, and colon cancer associated with metastatic lung cancer, effective July 7, 2011.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The symptoms of the Veteran's PTSD were indicative of no greater than occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.

2. The service-connected disabilities were not shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background prior to June 20, 2011.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015). 

2. The criteria for the assignment of a TDIU rating prior to June 20, 2011 are not met. 38 U.S.C.A.§§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letters sent to the Veteran and appellant in November 2003, April 2009 and September 2012. The claims were last adjudicated in December 2012.

The duty to assist the Veteran (and appellant) has also been satisfied. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with these claims. Neither the Veteran nor appellant identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claims. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate with regard to the claims because the examinations were performed by medical professionals, included a thorough examination, reported findings pertinent to the rating criteria and evaluated the Veteran's ability to maintain gainful employment with consideration given to his disability. 

VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in September 2011. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the AOJ schedule the Veteran for examinations to evaluate the severity of his service-connected PTSD and to determine whether his service-connected disabilities preclude the Veteran from engaging in gainful employment. As noted, the Veteran died before the development could be completed. Accordingly, these claims will be decided base on the evidence of record for the appeal period. 

In summary, the appellant was notified and aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities herself and VA in obtaining such evidence. She was an active participant in the claims process. 





Increased Rating - PTSD

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The rating of the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

GAF scores between 41 and 50 reflect serious symptoms, (that is, suicidal ideation, severe obsessional rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation or school functioning (e.g., few friends, conflicts with peers or co-workers). 

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). 

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  

The Board has examined the record and finds that the preponderance of the evidence is against the assignment of an increased rating and the appeal will be denied.

The February 2004 report of VA examination reflects the Veteran's complaint of daily, severe PTSD symptoms. He reported that he was unable to sleep; felt tired; did not want to be around people; had flashbacks of combat experience; had dreams of an incident of him killing innocent people; woke frequently throughout the night because of the dreams; and, felt guilty. He denied having any remissions in his PTSD symptoms and reported that he felt depressed because of his PTSD. Trazodone (medication) helped to some extent for sleep problems but otherwise medication offered no relief.

The Veteran reported that he was incarcerated following domestic violence charges two years earlier. He had an eleventh grade education and went to trade school for welding. He had not worked in the last eight years because of his PTSD and also because of his physical problems, including diabetes and cancer.

He reported that he had been married for 26 years and denied any recent significant problems with his marital relationship, though he did give a history of domestic violence two years ago. He went fishing occasionally but otherwise participated in no other leisure activities. He reported that he angered easily and was irritable at times. He was able to accomplish his activities of daily living (ADLs). He helped out with cleaning but his wife managed the family finances.

On mental status examination, he made fair eye contact, his grooming was fair and his hygiene was good. Psychomotor activity was unremarkable. He was cooperative and his speech was of normal rate and rhythm. His mood was anxious and his affect was restricted. His thought process was coherent and goal directed and no dissociations, delusions or phobias were noted. He endorsed intrusive memories of his combat experience through the day and night but denied experiencing any auditory or visual hallucination or any other hallucinations. He denied having current suicidal or homicidal ideation. He was oriented to person, place and time. His intelligence was relative to his education level. He reported problems with remote memory and had problems with concentration; otherwise, no other significant abnormalities were noted. Judgment and insight were fair. He reported feeling depressed every day, that he angered easily and had problems with sleep. He denied having panic attacks or experiencing current problems with substance abuse. In sum, he reported that he was having problems with sleep; felt irritable and had obsessive thoughts of anger; and, had poor impulse control. A GAF score of 50 was assigned.

The February 2010 report of VA examination documents that the Veteran was currently unemployed and had been so since he retired from his job in 1996. However, when he was employed (1972 - 1996), there was no specific information that his hob or work history had been impaired due to specific symptoms of PTSD. The Veteran and his wife had been living together and were raising their young granddaughter. He denied any difficulties taking care of his granddaughter. He had a sone and a daughter that he saw once a week and he talked with his daughter daily on the telephone. In addition to the granddaughter residing with him, he had 4 other grandchildren that would stay overnight with him approximately once per month. He had an excellent relationship with his daughter and an improving relationship with his son. Because his wife worked, he was responsible for cleaning the home and for the cooking and he denied having any difficulties with those activities. However, recently (7 months earlier) he had moved into his own apartment due to his wife's continued drug and alcohol use. He handled all of the household chores and responsibilities independently without assistance from anyone. He reported that approximately 3 times per week he would shower; he changed his clothes approximately every other day. On a typical day, he awoke around 10 or 11 am. He watched a couple of hours of court television and listened to approximately 8 hours of music on the radio. He made his own bed, cleaned his apartment and made all his meals for himself and grandchildren when they visited. He previously hunted and fished but no longer did either. In sum, he reported the ability to take care of himself and others independently without difficulty. Although he reported periods of time when he did not want to leave the house or answer the door, there was no indication that those periods excessively impaired him or caused him difficulty in caring for himself and others. General psychological testing was indicative of symptom over reporting and was not an accurate portrayal of the Veteran's current distress.

On mental status examination, the Veteran's general grooming was adequate. Although hygiene appeared generally adequate, there was a slight body odor present. The Veteran made very poor eye contact and rarely looked directly at the examiner. He was alert, oriented, attentive and able to maintain focus easily throughout the examination without distraction. He was cooperative, polite and his speech was fluent and productive and of normal rate, volume, with normal latency of response. Thought process was clear, coherent and goal directed without evidence of formal thought disorder or psychosis. There were no impairments in thought process or communication. His mood was euthymic and his affect was slightly constricted. Marital difficulties with his estranged wife, including her drug and alcohol use and new relationship caused the Veteran great distress and he reported that in the past few months he had actively thought about harming himself, in addition to his typical passive suicidal thoughts. However, he had no current plan or intent to harm himself. He denied any homicidal ideation, plan or intent. There had been no reckless or inappropriate behavior in the absence of drug and alcohol use. There was no evidence of delusions or hallucinations and he denied symptoms consistent with mania. He denied having any panic attacks. He reported that sometimes when he hears a noise, he felt a chill, would sweat sometimes and think about Vietnam. However, the examiner concluded that these episodes did not qualify for a diagnosis of panic attacks or panic disorder. He reported that he liked to keep his house very clean and would sometimes vacuum his house 5 to 6 times per day to get rid of crumbs or dust on the floor. He did not report any other obsession or compulsions that interfere with his behavior. Overall, his judgment and insight were good.

The psychologist commented that the Veteran did not seem to have any significant difficulty with affective flattening or emotional expression. There was no circumstantial, circumlocutory or stereotyped speech nor difficulty understanding commands. Though the Veteran reported difficulty reading and comprehending instructions, the psychologist did not find objective evidence of that on examination. There was no indication of any impairment in short-term or long-term memory. The Veteran did not report difficulty with forgetting to complete important tasks. In the absence of drug and alcohol use, there had been no impairment in judgment and in fact the Veteran had been showing good judgment, especially with regard to wanting to maintain sobriety and taking appropriate actions and behavior to maintain that sobriety. The Veteran did experience some low motivation and mood partly related to his marital difficulties and separation from his wife and partly related to memories of Vietnam and guilty feelings from Vietnam.

He had not had many social relationships in his life, outside of drinking relationships. He had noted more ability to interact with his children due to the effects of his treatment. There was no intermittently illogical, obscure or irrelevant speech. There was no near-continuous panic or depression affecting his ability to function independently, appropriately or effectively. There had been no evidence of impaired impulse control when the Veteran was not using drugs or alcohol or spatial disorientation. There was slight neglect of personal hygiene in that the Veteran bathed only 3 times per week and put on clean clothes only every other day. The Veteran had not shown an inability to adapt to stressful circumstances or to maintain effective relationships. Though he did have some passive and occasionally active thoughts of self-harm, he did not pose a persistent danger of hurting himself or others. There had been no periods of disorientation to time or place, or memory loss for names of close relatives or an occupation or home. The psychologist concluded that it did not appear that the Veteran had had an increase in his PTSD symptoms since his last examination.

For the appellate period, the evidence demonstrates that the Veteran's PTSD had been productive of symptomatology of a moderate nature, i.e., he exhibits occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships, and is adequately contemplated by the assigned 50 percent rating. 

As the U.S. Court of Appeals for the Federal Circuit explained, evaluation under 
§ 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013). The symptoms listed in DC 9411 are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In the context of determining whether a higher 70 percent disability evaluation is warranted, the DC requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships -i.e., "the regulation ... requires an ultimate factual conclusion as to the veteran's level of impairment ..." Vazquez-Claudio, 713 F.3d at 117-18; see 38 C.F.R. § 4.130, DC 9411. 

The preponderance of the evidence is against finding that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships, particularly given the fact that the Veteran has not demonstrated severe impairment even though he did exhibit a few (slight neglect of personal hygiene and some passive and occasionally active thoughts of self-harm) of the symptoms listed in the exemplar criteria for a 70 percent rating. Though he was separated at the time of examination in February 2010, he had been married for approximately 31 years, establishing that he could maintain relationships. Furthermore, he had an excellent relationship with his daughter and an improving relationship with his son and one granddaughter lived with him and his four other grandchildren visited him regularly without incident. Additionally, when he was employed, there was no information that his job or work history had been impaired due to specific symptoms of PTSD. 

There was no intermittently illogical, obscure or irrelevant speech. There was no near-continuous panic or depression affecting his ability to function independently, appropriately or effectively. There had been no evidence of impaired impulse control when the Veteran was not using drugs or alcohol or spatial disorientation. He had not shown an inability to adapt to stressful circumstances or to maintain effective relationships. Though he did have some passive and occasionally active thoughts of self-harm, he did not pose a persistent danger of hurting himself or others. There had been no periods of disorientation to time or place, or memory loss for names of close relatives or an occupation or home. In short, he does not have the constellation of symptoms indicative of the more severe disability. Thus, the Board finds that a 70 percent rating is not warranted.

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's PTSD was manifested by periods of some low motivation and mood. The degree of impairment and symptoms are included in the criteria found in the rating schedule for the PTSD. Because the schedular rating criteria are adequate to rate the PTSD, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. 

A comparison of the Veteran's symptoms and functional impairments resulting from his disability with the pertinent schedular criteria does not show that his service-connected PTSD at issue presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The occupational and social impairment caused by the Veteran's PTSD is specifically contemplated by the criteria discussed above, including the effect of the Veteran's PTSD on his occupation and daily life. In the absence of exceptional factors associated with the PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Prior to June 20, 2011, the Veteran's service-connected disabilities did not meet the schedular requirements for a TDIU as service connection was in effect for PTSD (rated as 50 percent disabling), malaria (rated as noncompensable), residuals of shell fragment wound of the left leg (rated as noncompensable) and postoperative residuals of nasal fracture with hypertrophic rhinitis (rated as noncompensable); the combined schedular rating for this time period was 50 percent.

However, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation Service, for extraschedular consideration. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. See 38 C.F.R. § 4.16(b).

Here, the Board finds that the weight of the evidence, lay and medical establishes that he was not unable to secure and follow a substantially gainful occupation due to his service-connected disabilities prior to June 20, 2011, and referral to the Director, Compensation Service for extraschedular consideration is not warranted.  

An April 2003 psychiatric evaluation reflects that the Veteran was forced to retire due to pancreatic cancer and a Whipple procedure performed in 1995. The psychiatrist explained that pancreatic cancer was a death sentence with survival rates under 1 percent and the Whipple procedure was a 15-hour surgery that involved either removal, moving or reconnection of the entire gastrointestinal (GI) system. The psychiatrist noted that the Whipple procedure also claimed quite a few lives. The psychiatrist noted that the Veteran was cured and doing well but physically could not work and after the Whipple procedure as his GI system would give him severe problems for the rest of his life. The psychiatrist concluded that the Veteran's PTSD was not a factor at work. 

The February 2004 report of VA examination documented the Veteran's report that he had an eleventh grade education and went to trade school for welding. He reported that he had not worked in the last eight years because of his PTSD and also because of his physical problems, including diabetes and cancer.

The February 2010 report of VA examination documents that the Veteran worked full-time as a welder and crane operator from 1972 to 1996. He retired in 1996 because he had enough employment time to retire. It was noted that in 1995 he underwent a Whipple procedure for pancreatic cancer which resulted in "dumping syndrome" which affected his digestive and GI system and made it impossible for him to continue working. While the Veteran complained of problems with depression (leading to absenteeism) and difficulty getting along with co-workers and supervisors on occasions when he had been employed, the psychologist found that there was no specific information that his job or work history had been impaired due to specific symptoms of PTSD. The psychologist concluded that given the Veteran's long history of retirement, the combination of his medical and psychiatric issues may make it difficult for him to maintain employment with regard to regular attendance and social interaction.

Prior to June 20, 2011, the Veteran's service-connected disabilities, specifically his PTSD, clearly impacted his ability to work; however, they, specifically PTSD, did not render him unable to secure and follow a substantially gainful occupation. Rather, the reports of psychological evaluation and VA examinations reflect that it was the Veteran's pancreatic cancer and resultant Whipple procedure that had rendered the Veteran unemployable. His PTSD did not preclude him from work.

The Board has considered the Veteran's (and appellant's) assertions that prior to June 20, 2011 he was unemployable due to his service-connected disabilities, specifically his PTSD; however, the Board finds the totality of the evidence to be more probative than his lay assertions in determining that his service-connected disabilities, specifically PTSD, did not render the Veteran unable to secure or follow a substantially gainful occupation prior to June 20, 2011. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The evidence establishes that while the Veteran's service-connected disabilities, specifically PTSD, impact his ability to be employed, he was not precluded from employment.  The Board finds that after consideration of all of the evidence of record that the preponderance of the evidence is against the assignment of a TDIU rating prior to June 20, 2011.


ORDER

A rating in excess of 50 percent for PTSD is denied.

TDIU rating prior to June 20, 2011 is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


